 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 2
     JONATHAN M. HAUCK
 3   Trial Attorney, Tax Division
     U.S. Department of Justice
 4   P.O. Box 683, Ben Franklin Station
     Washington, D.C. 20044
 5   202-616-3173 (v)
     202-307-0054 (f)
 6   E-mail:        jonathan.m.hauck@usdoj.gov
                    Western.taxcivil@usdoj.gov
 7
     Of Counsel:
 8   McGREGOR W. SCOTT
     United States Attorney
 9
     Attorneys for the United States of America
10

11                      IN THE UNITED STATES DISTRICT COURT FOR THE
                               EASTERN DISTRICT OF CALIFORNIA
12

13    UNITED STATES OF AMERICA,              )
                                             )                Case No. 1:18-cv-01318-AWI-SKO
14             Plaintiff,                    )
                                             )
15             v.                            )
                                             )                STIPULATED DISCLAIMER OF
16    PAUL D. WELDON,                        )                INTEREST OF DEFENDANT THE
      STATE OF CALIFORNIA FRANCHISE          )                CITY OF FRESNO AND
17    TAX BOARD,                             )                PROPOSED ORDER
      THE COUNTY OF FRESNO, AND               )
18    THE CITY OF FRESNO                     )
                                             )
19             Defendants.                   )
      _______________________________________)
20
            Pursuant to L.R. 137 and L.R. 143, Plaintiff, the United States of America, and defendant
21
     the City of Fresno agree as follows:
22
            1.      The United States filed this action, inter alia, to reduce to judgment federal tax
23
     assessments against Paul D. Weldon and to foreclose federal tax liens against the real property

                                                      1
24

25
 1   described in paragraph 9 of the United States’ First Amended Complaint in this case. (ECF No.

 2   40). The real property is known as the “Subject Property.”

 3           2.      The City of Fresno was named as a defendant in this action under 26 U.S.C.

 4   § 7403(b). The United States claims no monetary relief against the City of Fresno in this action.

 5           3.      The City of Fresno received a copy of the United States’ First Amended

 6   Complaint, waives the service of summons, and agrees that this Court has jurisdiction over the

 7   res of the Subject Property.

 8           4.      The City of Fresno has an interest in the Subject Property by virtue of an Abstract

 9   of Judgment recorded with the Fresno County Recorder on September 21, 2015 (Doc. 2015-

10   0121529) related to Case Number 1:13-CV-00540 LJO-SAB in the United States District Court

11   for the Eastern District of California. The United States does not challenge the existence or

12   validity of the City of Fresno’s Abstract of Judgment.

13           5.      While maintaining the existence and validity of its Abstract of Judgment, the City

14   of Fresno hereby disclaims any interest in the Subject Property, or any proceeds from the sale of

15   the Subject Property, with reference to, or because of, this litigation.

16           6.      In light of its disclaimer, the City of Fresno has no interest in this lawsuit, and in

17   there is no further reason for the City of Fresno to participate in this matter.

18           7.      Unless otherwise ordered by the Court, the City of Fresno is excused from further

19   participation in this case.

20           8.      The City of Fresno agrees to be bound by the judgment in this case.

21           9.      The City of Fresno and the United States agree to bear their own costs and fees.

22   //

23


                                                        2
24

25
 1           10.    The United States and the City of Fresno jointly request the Court to approve this

 2   stipulation.

 3           DATED this 26th day of July, 2019.

 4                                                       Respectfully submitted,

 5                                                       RICHARD E. ZUCKERMAN
                                                         Principal Deputy Assistant Attorney General
 6
                                                         /s/ Jonathan Hauck
 7                                                       JONATHAN M. HAUCK
                                                         Trial Attorney, Tax Division
 8                                                       U.S. Department of Justice
                                                         P.O. Box 683
 9                                                       Washington, D.C. 20044
                                                         202-616-3173 (v)
10                                                       202-307-0054 (f)
                                                         Jonathan.m.hauck@usdoj.gov
11
                                                         Attorneys for the United States of America
12

13                                                       /s/ Erica M. Camarena
                                                         (as authorized via e-mail on July 25, 2019)
14                                                       ERICA M. CAMARENA
                                                         Chief Assistant City Attorney
15                                                       City of Fresno
                                                         2600 Fresno Street
16                                                       Fresno, CA 93721-3602

17                                                       Attorney for the City of Fresno

18

19   IT IS SO ORDERED.

20   Dated: July 26, 2019
                                                SENIOR DISTRICT JUDGE
21

22

23


                                                     3
24

25
